DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 4, 5, 10, 11, 14-16, 19 objected to because of the following informalities: 
limitation “cycling refrigerant” in line 2 of claims 1, 14, and line 3 of claim 19; must be recite as “cycling a refrigerant”, 
limitation “cycling refrigerant” in lines 5, 7 of claims 1, 14, and lines 6, 8 of claim 19; must be recite as “cycling the refrigerant”, 
limitation “evaporating unit”, in line 7 of claims 1, 14 and line 8 of claim 19; must be recite as “evaporator unit”, 
limitation “gaseous refrigerant” in line 3 of claims 1, 14 and line 4 of claim 19; must be recite as “a gaseous refrigerant”,
limitation “gaseous refrigerant to liquid refrigerant” in line 4 of claims 1, 14 and line 5 of claim 19; must be recite as “the gaseous refrigerant to a liquid refrigerant”,
limitation “gaseous refrigerant” in line 6 of claims 1, 14 and line 7 of claim 19; must be recite as “the gaseous refrigerant”,
limitation “refrigerant as lubricant” in line 10 of claims 1, 14, and line 11 of claim 19; must be recite as “the refrigerant as a lubricant”,
limitation “lubricant” in line 16 of claim 19; must be recite as “the lubricant”,
refrigerant” in lines 12, 13 of claims 1, 14, and lines 13, 14 of claim 19; must be recite as “the refrigerant”,
limitation “liquid refrigerant” in line 15 of claim 1; must be recite as “the liquid refrigerant”,
limitation “the lubricating refrigerant supply” in claim 2; must be recited as “the lubricating refrigerant supply line”,
limitations “the first and the second lubricating refrigerant supply line branches” in claims 4, 10, 15; must be recited as “the first and the second lubricating refrigerant supply lines branch”,
 limitation “the main lubricating refrigerant supply line” in claims 5, 11, and last line of claim 14; must be recited as “the single main lubricating refrigerant supply line”,
limitations “the first and the second lubricating refrigerant supply line branches” in claim 14 line 19; must be recited as “the first and the second lubricating refrigerant supply lines branch”. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show; economizer unit, nozzle, & refrigerant injection device as claimed. For example, structural detail of economizer unit, nozzle, & refrigerant injection device are not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segment of claims 1, 14, 19, the claim limitation “compressor unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional language “to press gaseous refrigerant” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segment of claims 1, 14, 19, the claim limitation “condenser unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional language “to condense gaseous refrigerant to liquid refrigerant” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segment of claims 1, 14, 19, the claim limitation “evaporator unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional language “evaporating the liquid refrigerant to gaseous refrigerant” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 14, 19 and including all the depending claims 2-13, 15-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“compressor unit” has been interpreted to be a compressor (paragraph [7]).
“condenser unit” has been interpreted to be a condenser.
“evaporator unit” has been interpreted to be an evaporator.

¶ 7.05.05 Duplicate Claims, Warning
Applicant is advised that should claims 2-7 be found allowable, claims 8-13 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11, 14-16, 19 including all the depending claims 6, 7, 12, 13, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
Claims 1, 3, 9, 19 recite “economizer unit” in last paragraph. According to the published specification, number 16 is assigned to an economizer unit which is the same number that has already been assigned to evaporator unit in paragraph 32. It is not clear what the structure of economizer unit is. The bolded phrase makes the claimed limitations indefinite, because, it is not clear if economizer unit has the same structure as the evaporator unit, or if economizer unit is a separate structure. Further, it is not clear where economizer unit is placed with respect to the locations of evaporator unit and condenser unit. More clarification is required.
Claims 2, 8 recite “the lubricating refrigerant supply line terminates in at least one nozzle or refrigerant injection device”. The structures of nozzle and injection device are not defined in the published specification, thus, it is not clear if there is a distinction between the structure of nozzle and the structure of injection device, or if redundant terms are used to describe the same structures. Further, it is not clear where nozzle is placed with respect to lubricating refrigerant supply line, and it is not clear what it is terminated by lubricating refrigerant supply line in a nozzle. Further, it is not clear what the structures of a nozzle and injection device are. For the purpose of the examination, it is interpreted that there is no nozzle neither injection device are required in the lubricating refrigerant supply line to deliver refrigerant to the bearing and compressor.
Claims 2, 8 recite the limitation “the bearings assembly”; there is insufficient antecedent basis for this limitation in the claims, because, only the single form of the bearing assembly was previously recited in claim 1.
Claims 3, 9 recite “a first lubricating refrigerant supply branch branching off from the condenser unit or from the economizer unit”. It is not clear whether or not the bolded limitation refers back to the previously claimed limitation “lubricating refrigerant supply line” in claim 1. Not only does the phrase in claims lacks a definite article (e.g. the or said) but the limitation is inconsistently recited. According to the figures and the specification of the application, only one lubricating refrigerant supply line/branch branching off from the condenser 14. The bolded phrase makes the claimed limitations indefinite.
Claims 4, 10 recite “the first and the second lubricating refrigerant supply line”. It is not clear whether or not the bolded limitations refer back to the previously claimed limitations “first lubricating refrigerant supply branch and second lubricating refrigerant supply branch” in claims 3, 9. The bolded phrase makes the claimed limitations indefinite.
Claims 5, 11 recite “the second lubricating refrigerant supply line branch”. It is not clear whether or not the bolded limitation refers back to the previously claimed limitation “the second lubricating refrigerant supply line” in claims 4, 10, or “the second lubricating refrigerant supply branch” in claims 3, 9. The bolded phrase makes the claimed limitations indefinite.
Claim 14 in line 14 recites “a first lubricating refrigerant supply branch branching off from the condenser unit or from the economizer unit”. It is not clear “one lubricating refrigerant supply line” in line 10 of the claim. Not only does the phrase in claims lacks a definite article (e.g. the or said) but the limitation is inconsistently recited. According to the figures and the specification of the application, only one lubricating refrigerant supply line/branch branching off from the condenser 14. The bolded phrase makes the claimed limitations indefinite. For the purpose of the examination, it is interpreted first lubricating refrigerant supply branch is the lubricating refrigerant supply line as previously recited in claim 14.
In line 19 recites “the first and the second lubricating refrigerant supply line”. It is not clear whether or not the bolded limitations refer back to “first lubricating refrigerant supply branch and second lubricating refrigerant supply branch” previously claimed in claim 14. The bolded phrase makes the claimed limitations indefinite. 
In line 22 recites “the second lubricating refrigerant supply line branch”. It is not clear whether or not the bolded limitation refers back to the previously claimed limitation “the second lubricating refrigerant supply line” in line 20, 10, or “the second lubricating refrigerant supply branch” in line 16. The bolded phrase makes the claimed limitations indefinite.
Claim 14 recites the limitation “the pump” in line 21; there is insufficient antecedent basis for this limitation in the claim, because, the bolded limitation was not recited previously.
Claim 15 recites “the first and the second lubricating refrigerant supply line”. It is not clear whether or not the bolded limitations refer back to the previously claimed limitations “first lubricating refrigerant supply branch and second lubricating refrigerant branch” in lines 14-16 of claim 14. The bolded phrase makes the claimed limitations indefinite.
Claim 16 recites “the second lubricating refrigerant supply line branch”. It is not clear whether or not the bolded limitation refers back to the previously claimed limitation “the second lubricating refrigerant supply line” in claim 15, or refers back to the previously claimed limitations “the second lubricating refrigerant supply branch”, or “the second lubricating refrigerant supply line” in claim 14. The bolded phrase makes the claimed limitations indefinite.
Claim 19 in line 2 recites “a cooling system”. The bolded phrase previously recited in line 1. Not only does the phrase in claim lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 19 in line before last recites “the lubrication cycle line”. It is not clear whether or not the bolded limitation refers back to the previously claimed limitation lubrication cycle. The specification does not clearly define the difference between lubrication cycle and lubrication cycle line. Since it is not define by the claim what lubrication cycle line is, for the purpose of the examination, it is interpreted to be lubrication cycle as claimed previously in claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Butterworth (6176092 B1).

Claim 1: Butterworth discloses a cooling system (i.e., chiller 10 used as cooling system; FIG.1A), comprising: 
a refrigerant cycle (i.e., refrigerant cycle that circulates refrigerant from compressor to condenser and into evaporator and back to compressor via pipes; see 
a lubrication cycle (i.e., lubrication cycle is circulating refrigerant from condenser to compressor for both bearing lubrication and motor cooling purposes; see column 16 lines 39-51 & annotated by examiner in FIG.5) having at least one lubricating refrigerant supply line (i.e., line 72 used as lubricating refrigerant supply line) for providing refrigerant as lubricant to a bearing assembly (i.e., 50/52) (paragraph [96]: refrigerant from condenser to bearings of compressor), wherein the at least one lubricating refrigerant supply line (i.e., 72) branches off from the refrigerant cycle (i.e., 72 branched off from condenser; see FIG.5) at the condenser unit (i.e., 14) for providing refrigerant to the bearing assembly (i.e., 50/52), and reunites with the refrigerant cycle (i.e., return of refrigerant which was supplied via line 72 used for lubrication of bearing and motor 

    PNG
    media_image1.png
    678
    646
    media_image1.png
    Greyscale

Butterworth discloses the claimed limitations in claim 1, but fails to disclose an economizer unit, a pump configured to draw liquid refrigerant from one of the condenser unit, an economizer, or the evaporator unit, wherein a three way valve controls whether the refrigerant is sourced from the condenser unit, the economizer unit, or the evaporator unit.

However, Butterworth in other embodiment (i.e., FIG.4) teaches an economizer unit (i.e., 106) for the purpose of making use of intermediate pressure refrigerant gas existing within system to enhance overall system efficiency (column 15 lines 59-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Butterworth to include an economizer unit as taught by other embodiment of Butterworth in order to make use of intermediate pressure refrigerant gas existing within system to enhance overall system efficiency.

Further, Butterworth in other embodiment (i.e., FIG.6) teaches a pump (i.e., pump 400; see FIG.6) configured to draw liquid refrigerant from one of the condenser unit, or the evaporator unit (i.e., column 17 lines 10-13: pump is in flow communication with both evaporator and condenser), wherein a three way valve (i.e., 428) controls whether the refrigerant is sourced from the condenser unit, or the evaporator unit (i.e., valve 428 permits the flow of liquid refrigerant out of one of piping 424 from condenser and piping 426 from evaporator; see FIG.6) for the purpose of having flow communication with both evaporator and condenser, thus permitting flow of liquid refrigerant out of one of the piping with the source of higher pressure liquid refrigerant while blocking the flow of liquid refrigerant into other pipe (column 17 lines 10-13, column 18 lines 60-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus 

Claim 2: Butterworth as modified discloses the apparatus as claimed in claim 1, wherein the lubricating refrigerant supply line (i.e., 72) terminates in at least one nozzle or refrigerant injection device (i.e., as shown in FIG.5, there is no nozzle placed in line 72 in order to deliver refrigerant to bearings of compressor), the lubricating refrigerant supply (i.e., 72) configured to provide lubricating refrigerant to the bearings assembly (i.e., 50/52) in the compressor unit (i.e., 12).  

Claim 3: Butterworth as modified discloses the apparatus as claimed in claim 1, wherein the lubrication cycle comprising a first lubricating refrigerant supply branch (i.e., based on the broadest reasonable interpretation, lubricating refrigerant supply line 72 is a first lubricating refrigerant supply branch) branching off from the condenser unit (i.e., 14), but 
Butterworth further, fails to disclose a second lubricating refrigerant supply branch branching off from the evaporator unit, wherein the first lubricating refrigerant 
	However, Butterworth in other embodiment (i.e., FIG.6) teaches a second lubricating refrigerant supply branch (i.e., piping 426 used as second lubricating refrigerant supply branch; column 17 lines 40-45: liquid refrigerant from evaporator is delivered into piping 426) branching off from an evaporator unit (i.e., 16), wherein a first lubricating refrigerant supply line branch (i.e., piping 424 used as first lubricating refrigerant supply line branch; column 17 lines 40-45: liquid refrigerant from condenser is delivered into piping 424) and the second lubricating refrigerant supply line branch (i.e., 426) are both configured to supply refrigerant to a bearing assembly (i.e., 50/52) for the purpose of having the most reliable source of liquid refrigerant from condenser when chiller is operating at low load, liquid refrigerant in evaporator will not be in a form that is readily pumped (column 18 lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Butterworth to include a second lubricating refrigerant supply branch branching off from the evaporator unit, wherein the first lubricating refrigerant supply line branch and the second lubricating refrigerant supply line branch are both configured to supply refrigerant to the bearing assembly as taught by other embodiment of Butterworth in order to have the most reliable source of liquid refrigerant from condenser when chiller is operating at low load, liquid refrigerant in evaporator will not be in a form that is readily pumped.

Claim 4: Butterworth as modified discloses the apparatus as claimed in claim 3, further fails to disclose the first and the second lubricating refrigerant supply line branches merge to a single main lubricating refrigerant supply line upstream of the bearing assembly.
	However, Butterworth further in the embodiment of FIG.6 teaches the first and the second lubricating refrigerant supply line (i.e., 424, 426) branches merge to a single main lubricating refrigerant supply line (i.e., column 17 lines 46-59: piping 424 and piping 426 converge at valve 428 and connected to piping 72) upstream of the bearing assembly (i.e., 50/52) for the purpose of pumping liquid refrigerant from an available source with a higher pressure (column 17 lines 46-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Butterworth to include the first and the second lubricating refrigerant supply line branches merge to a single main lubricating refrigerant supply line as taught by other embodiment of Butterworth in order to pump liquid refrigerant from an available source with a higher pressure.

Claim 5: Butterworth as modified discloses the apparatus as claimed in claim 4, wherein the pump (i.e., as Butterworth was previously modified by other embodiment of Butterworth to teach 400) being arranged either in the second lubricating refrigerant supply line branch (i.e., as Butterworth was previously modified by other embodiment of Butterworth to teach 426) or in the main lubricating refrigerant supply line.

Claim 6: Butterworth as modified discloses the apparatus as claimed in claim 1, wherein at least one filter unit (i.e., 78) is arranged in the lubricating refrigerant supply line (i.e., 72) upstream of the bearing assembly (i.e., 50/52). 
 
Claim 7: Butterworth as modified discloses the apparatus as claimed in claim 1, wherein an accumulator (i.e., liquid refrigerant reservoir 74 used as accumulator) is arranged in the lubricating refrigerant supply line (i.e., 72) upstream of the bearing assembly (i.e., 50/52; see FIG.5).  

Claim 8: Butterworth as modified discloses the apparatus as claimed in claim 1, wherein the lubricating refrigerant supply line (i.e., 72) terminates in at least one nozzle or refrigerant injection device (i.e., as shown in FIG.5, there is no nozzle placed in line 72 in order to deliver refrigerant to bearings of compressor), the lubricating refrigerant supply (i.e., 72) configured to provide lubricating refrigerant to the bearings assembly (i.e., 50/52) in the compressor unit (i.e., 12).  

Claim 9: Butterworth as modified discloses the apparatus as claimed in claim 1, wherein the lubrication cycle comprising a first lubricating refrigerant supply branch (i.e., based on the broadest reasonable interpretation, lubricating refrigerant supply line 72 is a first lubricating refrigerant supply branch) branching off from the condenser unit (i.e., 14), but 
Butterworth further, fails to disclose a second lubricating refrigerant supply branch branching off from the evaporator unit, wherein the first lubricating refrigerant 
	However, Butterworth in other embodiment (i.e., FIG.6) teaches a second lubricating refrigerant supply branch (i.e., piping 426 used as second lubricating refrigerant supply branch; column 17 lines 40-45: liquid refrigerant from evaporator is delivered into piping 426) branching off from an evaporator unit (i.e., 16), wherein a first lubricating refrigerant supply line branch (i.e., piping 424 used as first lubricating refrigerant supply line branch; column 17 lines 40-45: liquid refrigerant from condenser is delivered into piping 424) and the second lubricating refrigerant supply line branch (i.e., 426) are both configured to supply refrigerant to a bearing assembly (i.e., 50/52) for the purpose of having the most reliable source of liquid refrigerant from condenser when chiller is operating at low load, liquid refrigerant in evaporator will not be in a form that is readily pumped (column 18 lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Butterworth to include a second lubricating refrigerant supply branch branching off from the evaporator unit, wherein the first lubricating refrigerant supply line branch and the second lubricating refrigerant supply line branch are both configured to supply refrigerant to the bearing assembly as taught by other embodiment of Butterworth in order to have the most reliable source of liquid refrigerant from condenser when chiller is operating at low load, liquid refrigerant in evaporator will not be in a form that is readily pumped.

Claim 10: Butterworth as modified discloses the apparatus as claimed in claim 9, further fails to disclose the first and the second lubricating refrigerant supply line branches merge to a single main lubricating refrigerant supply line upstream of the bearing assembly.
	However, Butterworth further in the embodiment of FIG.6 teaches the first and the second lubricating refrigerant supply line (i.e., 424, 426) branches merge to a single main lubricating refrigerant supply line (i.e., column 17 lines 46-59: piping 424 and piping 426 converge at valve 428 and connected to piping 72) upstream of the bearing assembly (i.e., 50/52) for the purpose of pumping liquid refrigerant from an available source with a higher pressure (column 17 lines 46-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Butterworth to include the first and the second lubricating refrigerant supply line branches merge to a single main lubricating refrigerant supply line as taught by other embodiment of Butterworth in order to pump liquid refrigerant from an available source with a higher pressure.

Claim 11: Butterworth as modified discloses the apparatus as claimed in claim 10, wherein the pump (i.e., as Butterworth was previously modified by other embodiment of Butterworth to teach 400) being arranged either in the second lubricating refrigerant supply line branch (i.e., as Butterworth was previously modified by other embodiment of Butterworth to teach 426) or in the main lubricating refrigerant supply line.

Claim 12: Butterworth as modified discloses the apparatus as claimed in claim 1, wherein at least one filter unit (i.e., 78) is arranged in the lubricating refrigerant supply line (i.e., 72) upstream of the bearing assembly (i.e., 50/52). 

Claim 13: Butterworth as modified discloses the apparatus as claimed in claim 1, wherein an accumulator (i.e., liquid refrigerant reservoir 74 used as accumulator) is arranged in the lubricating refrigerant supply line (i.e., 72) upstream of the bearing assembly (i.e., 50/52; see FIG.5).  

Claim 14: Butterworth discloses a cooling system (i.e., chiller 10 used as cooling system; FIG.1A), comprising: 
a refrigerant cycle (i.e., refrigerant cycle that circulates refrigerant from compressor to condenser and into evaporator and back to compressor via pipes; see FIG.5) including cycling refrigerant from at least a compressor unit (i.e., 12) to a condenser unit (i.e., 14), the compressor unit (i.e., 12) configured to press gaseous refrigerant (i.e., concerning limitation “configured to press gaseous refrigerant”; it is a functional language, intended use), the condenser unit (i.e., 14) configured to condense gaseous refrigerant to liquid refrigerant (i.e., concerning limitation “configured to condense gaseous refrigerant to liquid refrigerant”; it is a functional language, intended use), the refrigerant cycle (i.e., refrigerant circulation 12/14/16 via pipes) including cycling refrigerant from the condenser unit (i.e., 14) to an evaporator unit (i.e., 16) for evaporating the liquid refrigerant to gaseous refrigerant (i.e., concerning limitation “evaporating the liquid refrigerant to gaseous refrigerant”; it is a functional language, 
a lubrication cycle (i.e., lubrication cycle is circulating refrigerant from condenser to compressor for both bearing lubrication and motor cooling purposes; see column 16 lines 39-51 & annotated by examiner in FIG.5) having at least one lubricating refrigerant supply line (i.e., line 72 used as lubricating refrigerant supply line) for providing refrigerant as lubricant to a bearing assembly (i.e., 50/52) (paragraph [96]: refrigerant from condenser to bearings of compressor), wherein the at least one lubricating refrigerant supply line (i.e., 72) branches off from the refrigerant cycle (i.e., 72 branched off from condenser; see FIG.5) at the condenser unit (i.e., 14) for providing refrigerant to the bearing assembly (i.e., 50/52), and reunites with the refrigerant cycle (i.e., return of refrigerant which was supplied via line 72 used for lubrication of bearing and motor cooling purposes through line 98 is to evaporator; see column 17 lines 1-6 & FIG.5) at the evaporator unit (i.e., 16) for feeding back refrigerant from the bearing assembly (i.e., 50/52) to the refrigerant cycle (i.e., refrigerant circulation 12/14/16 via pipes), wherein the lubrication cycle comprises a first lubricating refrigerant supply line branch (i.e., based on the broadest reasonable interpretation, lubricating refrigerant supply line 72 is first lubricating refrigerant supply line branch) branching off from the condenser unit (i.e., 72 branched off from condenser; see FIG.5).

    PNG
    media_image1.png
    678
    646
    media_image1.png
    Greyscale


Butterworth discloses the claimed limitations in claim 14, but fails to disclose
a second lubricating refrigerant supply branch branching off from the evaporator unit, wherein the first lubricating refrigerant supply line branch and the second lubricating refrigerant supply line branch are both configured to supply refrigerant to the bearing assembly, further
the first and the second lubricating refrigerant supply line branches merge to a single main lubricating refrigerant supply line upstream of the bearing assembly, and further


However, Butterworth in other embodiment (i.e., FIG.6) teaches a second lubricating refrigerant supply branch (i.e., piping 426 used as second lubricating refrigerant supply branch; column 17 lines 40-45: liquid refrigerant from evaporator is delivered into piping 426) branching off from an evaporator unit (i.e., 16), wherein a first lubricating refrigerant supply line branch (i.e., piping 424 used as first lubricating refrigerant supply line branch; column 17 lines 40-45: liquid refrigerant from condenser is delivered into) and the second lubricating refrigerant supply line branch (i.e., 426) are both configured to supply refrigerant to a bearing assembly (i.e., 50/52), further the first and the second lubricating refrigerant supply line (i.e., 424, 426) branches merge to a single main lubricating refrigerant supply line (i.e., column 17 lines 46-59: piping 424 and piping 426 converge at valve 428 and connected to piping 72) upstream of the bearing assembly (i.e., 50/52), wherein a pump (i.e., pump 400; see FIG.6) being arranged in the second lubricating refrigerant supply line branch (i.e., 426; to clarify, flow from the evaporator into the pump 400 delivered to pipping 426; see FIG.6) for the purpose of having the most reliable source of liquid refrigerant from condenser when chiller is operating at low load, liquid refrigerant in evaporator will not be in a form that is readily pumped, since by doing so enabling pumping liquid refrigerant from an available source with a higher pressure (column 18 lines 1-9) (column 17 lines 46-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus 

Claim 15: Butterworth as modified discloses the apparatus as claimed in claim 14, further fails to disclose the first and the second lubricating refrigerant supply line branches merge to a single main lubricating refrigerant supply line upstream of the bearing assembly.
	However, Butterworth further in the embodiment of FIG.6 teaches the first and the second lubricating refrigerant supply line (i.e., 424, 426) branches merge to a single main lubricating refrigerant supply line (i.e., column 17 lines 46-59: piping 424 and piping 426 converge at valve 428 and connected to piping 72) upstream of the bearing assembly (i.e., 50/52) for the purpose of pumping liquid refrigerant from an available source with a higher pressure (column 17 lines 46-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Butterworth to include the first and the second lubricating refrigerant supply line 

Claim 16: Butterworth as modified discloses the apparatus as claimed in claim 14, wherein at least one filter unit (i.e., 78) is arranged in the lubricating refrigerant supply line (i.e., 72) upstream of the bearing assembly (i.e., 50/52). 

Claim 17: Butterworth as modified discloses the apparatus as claimed in claim 14, wherein at least one filter unit (i.e., 78) is arranged in the lubricating refrigerant supply line (i.e., 72) upstream of the bearing assembly (i.e., 50/52). 
 
Claim 18: Butterworth as modified discloses the apparatus as claimed in claim 14, wherein an accumulator (i.e., liquid refrigerant reservoir 74 used as accumulator) is arranged in the lubricating refrigerant supply line (i.e., 72) upstream of the bearing assembly (i.e., 50/52; see FIG.5).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butterworth (6176092 B1).

Claim 19: Butterworth discloses a method for operating a cooling system (i.e., chiller 10 used as cooling system; FIG.1A), comprising: 
activating a cooling system (i.e., 10), wherein the cooling system includes
a refrigerant cycle (i.e., refrigerant cycle that circulates refrigerant from compressor to condenser and into evaporator and back to compressor via pipes; see FIG.5) including cycling refrigerant from at least a compressor unit (i.e., 12) to a condenser unit (i.e., 14), the compressor unit (i.e., 12) configured to press gaseous refrigerant (i.e., concerning limitation “configured to press gaseous refrigerant”; it is a functional language, intended use), the condenser unit (i.e., 14) configured to condense gaseous refrigerant to liquid refrigerant (i.e., concerning limitation “configured to condense gaseous refrigerant to liquid refrigerant”; it is a functional language, intended use), the refrigerant cycle including (i.e., refrigerant circulation 12/14/16 via pipes) cycling refrigerant from the condenser unit (i.e., 14) to an evaporator unit (i.e., 16) for evaporating the liquid refrigerant to gaseous refrigerant (i.e., concerning limitation “evaporating the liquid refrigerant to gaseous refrigerant”; it is a functional language, 
a lubrication cycle (i.e., lubrication cycle is circulating refrigerant from condenser to compressor for both bearing lubrication and motor cooling purposes; see column 16 lines 39-51 & annotated by examiner in FIG.5) having at least one lubricating refrigerant supply line (i.e., line 72 used as lubricating refrigerant supply line) for providing refrigerant as lubricant to a bearing assembly (i.e., 50/52), wherein the at least one lubricating refrigerant supply line (i.e., 72) branches off from the refrigerant cycle (i.e., 72 branched off from condenser; see FIG.5) at the condenser unit (i.e., 14) for providing refrigerant to the bearing assembly (i.e., 50/52), and reunites with the refrigerant cycle (i.e., return of refrigerant which was supplied via line 72 used for lubrication of bearing and motor cooling purposes through line 98 is to evaporator; see column 17 lines 1-6 & FIG.5) at the evaporator unit (i.e., 16) for feeding back refrigerant from the bearing assembly (i.e., 50/52) to the refrigerant cycle (i.e., refrigerant circulation 12/14/16 via pipes), and wherein the refrigerant being used as lubricant is driven through the lubrication cycle line (i.e., lubrication cycle is circulating refrigerant from condenser to compressor for bearing lubrication via pipe) by a pressure difference between the condenser unit (i.e., 14) and the evaporator unit (i.e., 16) (column 13 lines 15-23: use of differential pressure between evaporator and condenser when lacking pump such as in FIG.5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to refrigeration and air conditioning device:
Matsumoto (2017/0355921 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763